               Case 2:20-mj-30377-DUTY ECF No. 1 filed
                                            AUSA:      09/14/20
                                                     Christopher     PageID.1 Telephone:
                                                                 Rawsthorne      Page 1 (313)
                                                                                         of 8 226-9100
AO 91 (Rev. ) Criminal Complaint                 Special Agent:           Michael Wiggins        Telephone: (810) 239-5775

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
                                                                             Case: 2:20-mj-30377
United States of America
   v.                                                                        Judge: Unassigned,
Kenneth George Zehnder                                                        Filed: 09-14-2020
                                                                    Case No.
                                                                             USA v. SEALED MATTER(MLW)
                                                                             (CMP)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of Aug. 19, 2019, and July 2019-Aug. 2019 in the county of Sanilac and elsewhere in the
        Eastern           District of      Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
(Two Counts) 18 USC § 2423(a)                          Transportation with intent to engage in criminal sexual activity




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                Michael S. Wiggins, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     September 14, 2020                                                                 Judge’s signature

City and state: Detroit, Michigan                                         Hon. Anthony P. Patti, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.2    Page 2 of 8




                                    AFFIDAVIT

      1.     I am a Special Agent (SA) of the Federal Bureau of Investigation

(FBI), United States Department of Justice (DOJ), currently assigned to the FBI's

Detroit Division, Flint Resident Agency (FLRA). I have been so employed since

March 2004. I am currently assigned as the Coordinator and a member of the

Northeast Michigan Trafficking and Exploitation Crimes Task Force (NEMTEC).

NEMTEC is a Federal Bureau of Investigation (FBI) managed task force with

investigative members assigned from the Michigan State Police (MSP) and FBI.

It was founded in 2012 as a computer crimes task force in the FBI’s Bay City,

Michigan, Resident Agency (BCRA) and expanded to include child exploitation

crimes in 2013. It was renamed NEMTEC in 2017 and moved to FBI’s Flint,

Michigan, Resident Agency (FLRA). It is tasked with addressing Crimes Against

Children and Human Trafficking threats in coordination and cooperation with its

local and state partners within its area of responsibility (AOR).   As such, I am an

"Investigative or Law Enforcement Officer" of the United States within the

meaning of 18 U.S.C. § 2510(7), and as an officer of the United States, I am

empowered by law to conduct investigations of, and make arrests for, the offenses

enumerated in 18 U.S.C. § 2516.
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.3    Page 3 of 8




       2.    As part of my employment, I have received training in and been

involved in investigations regarding drug trafficking, money laundering, threats,

financial crimes, crimes involving gang related activities, child pornography,

human trafficking and other violations of federal law.

       3.    This Affidavit is submitted in support of a complaint and arrest

warrant for KENNETH GEORGE ZEHNDER. It is my opinion there exists

probable cause to believe ZEHNDER has violated Title 18 U.S.C. § 2423(a)

(Transportation with intent to engage in criminal sexual activity), the relevant

portion of which states, in part, “[a] person who knowingly transports an individual

who has not attained the age of 18 years in interstate...commerce...with intent that

the individual engage...in any sexual activity for which any person can be charged

with a criminal offense…” This Affidavit is intended to show only sufficient

probable cause for the requested order and does not set forth all my knowledge

about this matter. In addition, the information contained in this affidavit is based

on personal knowledge and on reports made to me by other law enforcement

officers.

       4.    On August 19, 2019, an identified, minor victim (MV1) texted the

Ottertail County, Minnesota, Sheriff’s Dispatch center and reported she had been

sexually assaulted in a semi-tractor-trailer truck (truck). MV1 provided a
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.4    Page 4 of 8




description and an approximate location for the truck. Shortly thereafter, the truck

was located and stopped. The driver of the truck was identified as ZEHNDER.

MV1 was located in the sleeper cab portion of the truck, behind the driver’s seat.

      5.     Following the traffic stop, MV1 was transported to a local hospital for

an exam by a Sexual Assault Nurse Examiner (SANE). During the examination,

several swabs for DNA evidence were collected, including vaginal and cervical

swabs. These swabs were submitted to the Minnesota Department of Public

Safety, Bureau of Criminal Apprehension, Forensic Science Laboratory, for

comparison to DNA collected from ZEHNDER pursuant to a State of Minnesota

search warrant. Subsequently, the lab issued a report stating the Y-chromosomal

profile of the non-sperm cell fractions for the cervical and vaginal swabs matched

ZEHNDER. The report further stated, “[n]either Kenneth George Zehnder nor

any of his paternally related male relatives can be excluded as the contributor of

this male DNA.”

      6.     On August 20, 2019, MV1 was forensically interviewed. During the

interview, MV1 provided details of the sexual assault, including a hand-written

note detailing that ZEHNDER penetrated her vagina with his penis without her

consent.
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.5    Page 5 of 8




      7.    Subsequent investigation revealed the sexual assault occurred at a

truck stop in Stearns County, Minnesota, in the District of Minnesota. This was

corroborated by in-cab video obtained from Decker Trucking, ZEHNDER’s

employer. The report of the review of the videos obtained from Decker stated as

follows:

      I reviewed the video was able to see the truck pulling into the rest stop.
      Zehnder finished smoking and rolled up the window. Zehnder looked at the
      camera directly prior to turning off the truck. The video then skips to the cab
      being empty. Several videos show the semi-cab rocking back and forth
      slightly. This can be seen by the cables that are in view moving back and
      forth. I was also able to tell the trees were not blowing at the same time as
      this indicating the truck was not moving due to wind. At the end of the
      videos, Zehnder comes out of the back-sleeper area of the cab, faces away
      from the camera, and appears to be doing some [sic]to the front part of his
      pants. Zehnder also is pulling his pants up in the belt area as it was around
      the bottom portion of the buttocks area. In the videos, you are also able to
      see Zehnder zipping up his jeans zipper for the crotch area and then the
      semi-truck starts to pull out of the rest stop.

      8.    As a result of this investigation, ZEHNDER was charged in the State

of Minnesota with Criminal Sex Conduct-lst Degree-Penetration-Victim 13-15 -

Position of Authority [Minnesota Statute: 609.342.1(b), with reference to:

609.342.2(a)].
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20       PageID.6    Page 6 of 8




      9.     On August 21, 2019, another identified, minor victim (MV2), who

was 12 years old, was forensically interviewed as a part of this investigation. In

the interview MV2 revealed she had traveled with ZEHNDER in his truck to

multiple states, including Iowa and Colorado. MV2 described ZEHNDER

touching her vagina under her clothing in Colorado. She also described

ZEHNDER digitally penetrating her vagina in Iowa.

      10.    Decker Trucking provided copies of Passenger Authorization forms

for MV1 and MV2. The authorization form for MV1 authorized MV1 to travel

with ZEHNDER from August 8, 2019, to August 31, 2019, and was signed by

ZEHNDER. The authorization form for MV2 authorized MV2 to travel with

ZEHNDER from August 19, 2019, to August 31, 2019, and was signed by

ZEHNDER. An in-cab image obtained from Decker Trucking depicted

ZEHNDER and MV2. The image was time-stamped on August 2, 2019 at

approximately 4:50 p.m., and showed a location near Cunningham, Kansas.

Another image provided by Decker Trucking similarly depicted ZEHNDER and

MV2. This image was time-stamped on July 29, 2019 at approximately 7:18 a.m.

and showed a location near Lexington, Michigan. ZEHNDER, MV-1, and MV-2

all resided in the Eastern District of Michigan and ZEHNDER began his travels

with each minor from this district.
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.7   Page 7 of 8




      11.    A review of a Michigan Department of Health and Human Services

report related to this incident revealed ZEHNDER returned MV2 to Michigan and

picked up MV1 to accompany him out of the state.

      12.    A dispatch report obtained from Decker Trucking showed ZEHNDER

picked up a load in Wichita, Kansas on August 2, 2019, at 2:30 p.m. The report

indicated the load was delivered in Dodge City, Kansas on August 5, 2019.

Cunningham, Kansas, is situated between Wichita and Dodge City. The report

also shows ZEHNDER was in Colorado on August 1, 2019, and in Iowa on July

13, 16, 17, 18, 20, 21, and 24, 2019, and August 6, 7, 8, 9, 12, and 14, 2019.

      13.    Under the laws of the State of Iowa, Chapter 709, digital penetration

of MV2’s vagina by ZEHNDER would constitute criminal offenses. Under the

laws of the State of Colorado, Section 18-3-405, touching of MV2’s vagina by

ZEHNDER would constitute a criminal offense.

      14.    Based upon the foregoing information, it is my opinion that probable

cause exists that ZEHNDER has violated Title 18 U.S.C. §2423(a) (Transportation

with intent to engage in criminal sexual activity).
   Case 2:20-mj-30377-DUTY ECF No. 1 filed 09/14/20        PageID.8     Page 8 of 8




        15.   I, Special Agent Michael S. Wiggins, Federal Bureau of Investigation,

being duly sworn according to law, hereby state that the facts stated in the

foregoing affidavit are true and correct to the best of my knowledge, information

and belief.

                                              Respectfully submitted,



                                              Michael S. Wiggins, Special Agent
                                              Federal Bureau of Investigation
                                              Flint, Michigan

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

Date:    September 14, 2020
